DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The IDS submitted on 01/21/2021 do not teach or suggest, in combination with the other features of the claims:
Steps of receiving a request to obtain data from the plurality of target computing nodes; generating a collective operation request message based on the request to obtain the data; sending the collective operation request message to the network switch, the collective operation request message to include information to cause the network switch to send unicast messages to respective target computing nodes of the plurality of target computing nodes to direct the respective target computing nodes to perform collective operations to generate separate results and to send the separate results to the network switch, the collective operation request message to also include information to direct the network switch to perform a collective operation via use of received separate results to generate a final result and to send the final result to the computing node, wherein the unicast messages indicate memory address ranges assigned to applications hosted by the respective target computing nodes, and wherein the memory address ranges are used to obtain operands and to generate the separate results; receive the final result from the network switch; and provide the final result to fulfill the request to obtain the data from the plurality of target computing nodes in light of the features in the independent claims 1, 9, and 24.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1, 2, 4-10, 12-14, 24, 25, and 28-30 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

2/27/2021